

113 HR 3857 IH: Enforce the Take Care Clause Act of 2014
U.S. House of Representatives
2014-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3857IN THE HOUSE OF REPRESENTATIVESJanuary 13, 2014Mr. Gerlach (for himself, Mr. Cramer, and Mr. Tiberi) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo authorize the House of Representatives and the Senate to bring an action seeking declaratory and injunctive relief in response to the failure of the President to meet the requirement of the Constitution to faithfully execute the law, and for other purposes.1.Short titleThis Act may be cited as the Enforce the Take Care Clause Act of 2014.2.Authorization of House and Senate to bring action in response to failure of the President to execute the law(a)Authorization(1)In generalUpon the adoption of a resolution declaring that, on the basis of any of the Presidential actions described in subsection (b), the President has failed to meet the requirement of section 3 of article II of the Constitution of the United States to take care that a law be faithfully executed, the House of Representatives or the Senate may bring an action (in the name of the House of Representatives or the Senate, as the case may be) seeking declaratory and injunctive relief to compel the President to faithfully execute that law.(2)Threshold for vote on resolutionThe House of Representatives or the Senate shall not be considered to have adopted a resolution under this section unless the resolution is approved by not fewer than 60 percent of the members present and voting.(b)Presidential Actions DescribedThe Presidential actions described in this subsection are as follows:(1)The promulgation of a regulation or agency administrative guidance.(2)The issuance of an Executive order, including an order to not defend a challenge to the constitutionality of a law and an order to not enforce a law.(3)The issuance of a signing statement with respect to the enactment of a law.(c)Exercise of rulemaking authority of Senate and HouseThis section is enacted by Congress—(1)as an exercise of the rulemaking power of the Senate and House of Representatives, respectively, and as such it is deemed a part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in that House in the case of a resolution described in subsection (a), and it supersedes other rules only to the extent that it is inconsistent with such rules; and(2)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House.3.Special rules applicable to actionsThe following rules shall apply with respect to any action brought by the House of Representatives or Senate pursuant to the authority of section 2:(1)The action shall be filed in the United States District Court for the District of Columbia, and shall be heard not later than 30 days after the action is filed by a 3-judge court convened pursuant to section 2284 of title 28, United States Code.(2)A copy of the complaint shall be delivered promptly to the Clerk of the House of Representatives (in the case of an action brought by the House) and the Secretary of the Senate (in the case of an action brought by the Senate).(3)A final decision in the action shall be issued not later than 90 days after the action is filed and shall be reviewable only by appeal directly to the Supreme Court of the United States. Such appeal shall be taken by the filing of a notice of appeal within 10 days, and the filing of a jurisdictional statement within 30 days, of the entry of the final decision.(4)It shall be the duty of the United States District Court for the District of Columbia and the Supreme Court of the United States to advance on the docket and to expedite to the greatest possible extent the disposition of the action and appeal.